FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                     July 23, 2008
                   UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                     Clerk of Court
                          FOR THE TENTH CIRCUIT




 PAUL NEWTON,

              Petitioner - Appellant,

 v.                                                    No. 08-1121
                                             (D.C. No. 1:07-CV-02040-ZLW)
 BLAKE DAVIS, Warden, FCI                             (D. Colorado)
 Englewood,

             Respondent - Appellee.



                          ORDER AND JUDGMENT *


Before MURPHY, McCONNELL, and TYMKOVICH, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
         Paul Newton appeals an order entered by the United States District Court

for the District of Colorado dismissing his application under 28 U.S.C. § 2241

for writ of habeas corpus. We affirm.

         Petitioner pleaded guilty in the United States District Court for the

Southern District of Indiana of being a felon in possession of a firearm. In early

2003 he was sentenced as an armed career criminal to a term of 180 months’

incarceration, followed by five years of supervised release. No direct appeal was

filed.

         In 2003, he filed his first motion under 28 U.S.C. § 2255 in the Southern

District of Indiana, which was denied. No appeal was filed. Since then,

Petitioner has filed numerous motions in the United States Court of Appeals for

the Seventh Circuit seeking authorizations to file second or successive § 2255

motions, all of which have been denied. In March 2007 the Seventh Circuit

imposed filing restrictions on Petitioner and fined him $500. Since imposition of

this $500 fine, which has not been paid, Petitioner has filed at least two additional

motions in the Seventh Circuit seeking authorization, which were dismissed based

on Petitioner’s failure to pay the $500 fine imposed in March 2007.

         In October 2007, while incarcerated at the Federal Correctional Institution

in Littleton, Colorado, Petitioner Newton filed a § 2241 petition in the District of

Colorado claiming that he did not knowingly and voluntarily waive his right of

direct appeal; his trial counsel was ineffective; and the issue of whether his prior

                                            2
state convictions constituted “crimes of violence” should be certified to the

Indiana Supreme Court. The District of Colorado dismissed the § 2241 petition,

concluding that the appropriate remedy for Petitioner was under § 2255 in the

Southern District of Indiana where he was convicted and sentenced, and not under

§ 2241 in the District of Colorado. This appeal followed.

      We review de novo the district court’s dismissal of Paul Newton’s § 2241

application. See Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996).

      Upon review of the record and appellate brief, we conclude that the district

court was correct in dismissing the § 2241 petition. A § 2241 petition is not the

proper means to raise the claims alleged by Petitioner Newton. A § 2255 motion

in the Southern District of Indiana is the exclusive remedy for Petitioner to

challenge his conviction and sentence, unless it is inadequate or ineffective.

Petitioner, however, has not established the inadequacy or ineffectiveness of a §

2255 motion. The mere fact that he has been denied relief under § 2255 does not

establish that this statutory remedy is inadequate or ineffective. See Bradshaw v.

Story, 86 F.3d 164, 166 (10th Cir. 1996). The fact that he is precluded from

filing another § 2255 motion in the Souther District of Indiana does not establish

that this statutory remedy is inadequate or ineffective. See Caravalho v. Pugh,

177 F.3d 1177, 1179 (10th Cir. 1999). And although second or successive

applications are restricted under the Antiterrorism and Effective Death Penalty

Act, they are not prohibited. See 28 U.S.C. § § 2244(b)(2), 2255.

                                          3
     The district court’s March 28, 2008 Order of Dismissal and separate

judgment are AFFIRMED. Petitioner’s motion for leave to proceed in forma

pauperis is DENIED. The mandate shall issue forthwith.


                                           ENTERED FOR THE COURT



                                           PER CURIAM




                                       4